Citation Nr: 0621634	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  00-24 538A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for Meniere's syndrome, to 
include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
January 1946.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the benefit sought on 
appeal.


FINDING OF FACT

It is as likely as not that the veteran has Meniere's 
syndrome that is related to his service-connected sinusitis.


CONCLUSION OF LAW

Service connection for Meniere's syndrome, secondary to 
service-connected sinusitis, is warranted.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.10(a) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in August 2003, August 2004 
and May 2006; a rating decision in August 2000; a statement 
of the case in September 2000; and a supplemental statement 
of the case in December 2002.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the January 2006 
supplemental statement of the case.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA obtained medical 
examinations in relation to this claim.  When this claim was 
before the Board in August 2004, the Board determined that 
further evidentiary development was warranted before a 
decision could be rendered on the merits of the claim and 
ordered another VA examination.  In August 2004, the VA sent 
correspondence to the veteran informing him that additional 
evidence was required to support the claim, to include a VA 
examination and an electronystagmography test.  The VA again 
contacted the veteran in January 2006 to determine whether he 
would report for the requested VA examination, at which time 
the veteran informed VA that "he would not subject himself 
to any exams and we should decide the evidence of record."

The Court has held that "[t]he duty to assist is not always 
a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  When entitlement to a benefit cannot be established 
or confirmed without a current VA examination, and a claimant 
fails to report for an examination in conjunction with a 
claim for compensation without good cause, the claim shall be 
based on the evidence of record.  38 C.F.R. § 3.655 (b) 
(2005).  The veteran did not provide good cause for failing 
to report for the requested VA examination.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

Turning to the relevant law, a claimant with active service 
may be granted service connection for a disease or disability 
either incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005). Secondary 
service connection may be found where a service-connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service-
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board observes that the weight it places on a medical 
professional's opinion depends on factors such as the 
reasoning employed by the medical professional and whether or 
not, and the extent to which, he or she reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  Further, it is the Board's 
responsibility to make such determinations.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1995) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as it is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that it is as likely as not that the veteran has Meniere's 
syndrome that is related to his service-connected sinusitis.

The service medical records provide that in January 1944, the 
veteran was diagnosed as having sinusitis.  At separation in 
January 1946, the veteran was diagnosed with chronic 
sinusitis.

VA medical records show that in April 1967, the veteran was 
diagnosed with sensorineural hearing loss.  In July 1976, the 
veteran presented for treatment with complaints of ringing in 
the ears and headaches.  From October 1979 to September 1996, 
the veteran had complaints of headaches, vertigo, and 
problems with equilibrium.  In April 1996, the veteran's 
condition was diagnosed as Meniere's disease.

In February 2001, the veteran was treated at a private 
medical center for vertigo, nausea, and vomiting.  The 
veteran then provided a history of Meniere's disease.  After 
tests were performed, he was determined to be asymptomatic 
with only mild dizziness remaining.  Although he was then 
diagnosed with Meniere's disease, the diagnosis was not based 
upon a comprehensive review of the veteran's claims file and 
appears to be based in part on the veteran's history.

In February 2002, the veteran presented for treatment with 
complaints of dizziness, attacks, and tinnitus.  A VA 
physician found that while the veteran had a "history of 
Meniere's, he had carotid dopplers and brain CT done; the 
former showed no significant dz, the latter showed age-
related generalized atrophy."  The veteran reported that 
Dramamine relieved the attacks of dizziness.  Treatment 
records from July and November 2001, and April 2003 show that 
the veteran denied having frequent headaches, dizziness, and 
vertigo.

The veteran underwent a VA neurological examination on June 
14, 1999.  The veteran reported that he developed sinusitis 
in service, after which he experienced stuffiness in his 
nasal passages, heavy sneezing, and a "pop" followed by 
persistent pain in his ears.  His condition was diagnosed as 
Meniere's disease with diminished hearing in the right ear.  
He also reported a loss of balance and dizziness.  Upon 
examination, the neurologist found diminished hearing 
bilaterally, particularly on the right and confirmed the 
diagnosis of Meniere's disease based upon symptoms of hearing 
loss, dizziness, and ataxia, unilaterally.  The neurologist 
opined that based on the veteran's history and symptoms, it 
was more likely than not, that the veteran's Meniere's 
disease was related to a service-connected sinusitis, 
considering that the veteran's symptoms appeared 
"immediately after a severe sinusitis."

On June 15, 1999, a second VA examination was performed by an 
otolaryngologist.  The veteran complained of dizziness that 
was unresponsive to prescribed medication.  Reviews of 
audiograms from October 1984 and June 1999 revealed a 
"progression in bilateral, fairly symmetric [sensorineural] 
hearing loss."  The otolaryngologist opined that the veteran 
did not have the classic symptoms of Meniere's disease, which 
are "episodic vertigo, as well as fluctuating hearing loss" 
and that it was "not likely that his dizziness [was] due to 
Meniere's disease."  The otolaryngologist concluded that the 
veteran did not have Meniere's disease and that the dizziness 
was at least partially related to pressure or vascular 
changes and recommended that this possible etiology be ruled 
out before relating it to a sinus disease.  The physician 
opined that it was possible that the veteran's service-
connected pansinusitis exacerbated the dizziness.

On May 2, 2000, the veteran was reexamined by the neurologist 
that performed the June 14, 1999 VA examination.  At the 
conclusion of the examination, the neurologist confirmed an 
earlier opinion that the veteran did have Meniere's disease 
and that the disease was related to service-connected 
sinusitis.

On May 5, 2000, the veteran was seen by a third VA physician 
to get clarification of the competing medical opinions 
provided by the neurologist and otolaryngologist.  This 
examiner found that the veteran did not display the classic 
symptoms that would be consistent with Meniere's disease, 
although, there had been somewhat inconsistent history of 
fullness in the right ear as well as hearing loss in the 
right ear.  In addition, the examination revealed that other 
associated medical problems, like arrythmia, could exacerbate 
dizziness.  According to the examiner, the veteran's symptoms 
were "at least suspicious for a type of Meniere's disease or 
a Meniere's variant sufficient to warrant further 
evaluation."  For this reason, the examiner recommended that 
the veteran undergo "electronystagmography to try and 
document some degree of inner ear dysfunction before 
confirming a diagnosis of atypical Meniere's disease."  The 
examiner also concluded that there was "no indication that 
any chronic sinus conditions exist that could have caused or 
initiated any longstanding condition of inner ear 
dysfunction."

On May 18, 2000 the veteran presented for a VA audiology 
consultation that was to include calorics testing in response 
to the veteran's history of episodic vertigo.  However, the 
veteran declined the test and stated that he had an adverse 
reaction to the same test ten years ago.  Although the Board 
later remanded the claim in August 2004 for further 
development, which included another VA examination to perform 
an electronystagmography test to determine whether or not the 
veteran had Meniere's syndrome, the veteran refused to 
undergo an additional VA examination.

The Board finds that it is as likely as not that the veteran 
has Meniere's syndrome.  While there is conflicting medical 
evidence regarding the diagnosis, there is enough evidence 
for and against to put the evidence in equipoise.  Therefore, 
the benefit of the doubt will be given to the claimant and a 
diagnosis of Meniere's syndrome will be held to have been 
established.  The Board further finds that it is as least as 
likely as not that the Meniere's syndrome is due to or 
aggravated by the veteran's service-connected sinusitis.

The Board is aware of the positive opinions expressed in the 
June 14, 1999 and May 2, 2000 VA examination reports and 
finds that those opinions are equally probative with the 
negative May 5, 2000 VA medical opinion.

Accordingly, the Board finds that the evidence is in 
equipoise and that it is as likely as not that the veteran 
has Meniere's syndrome that is the result of or aggravated by 
his service-connected sinusitis.  Therefore, service 
connection for Meniere's syndrome is granted.




ORDER

Service connection for Meniere's syndrome, secondary to 
service-connected sinusitis, is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


